Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 17, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145340-2                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  CHERRYLAND ELECTRIC                                                                              Bridget M. McCormack
  COOPERATIVE,                                                                                           David F. Viviano,
           Petitioner-Appellee,                                                                                      Justices

  v                                                                SC: 145340
                                                                   COA: 296829
                                                                   MTT: 00-296021
  BLAIR TOWNSHIP,
             Respondent-Appellant.
  ____________________________________/
  CHERRYLAND ELECTRIC
  COOPERATIVE,
           Petitioner-Appellee,
  v                                                                SC: 145341
                                                                   COA: 296830
                                                                   MTT: 00-296028
  EAST BAY TOWNSHIP,
             Respondent-Appellant.
  ____________________________________/
  CHERRYLAND ELECTRIC
  COOPERATIVE,
           Petitioner-Appellee,
  v                                                                SC: 145342
                                                                   COA: 296856
                                                                   MTT: 00-296026
  GARFIELD TOWNSHIP,
            Respondent-Appellant.

  ____________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 17, 2013                        _________________________________________
         t0514                                                                Clerk